DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. (US 10933747) and claim 1 of US Patent No. (US 10675977).  Although the conflicting claims are not identical, they are not patentably distinct from each other because an electric vehicle (EV), comprising: an EV main computer that controls operations of the EV; an infotainment system; at least one vehicle sensor, the at least one vehicle sensor comprising at least one of a gyroscope, an accelerometer, a compass, a temperature sensor, and a light sensor; and a vehicle-integrated computer (VIC) in operable communication with the EV main computer, the infotainment system, and the at least one vehicle sensor, wherein the VIC comprises: a processor; a memory in operable communication with the processor; a computer-readable medium in operable communication with the processor and having a hypervisor stored thereon; and a 5G modem in operable communication with the processor, wherein the VIC is configured to have internet connectivity, .

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teshler (US 2018/0189103).
As to claim 1, Teshler discloses in specially programmed computing systems with associated devices configured to implement centralized services ECU based on services oriented architecture and methods of use thereof having claimed:
a.	an EV main computer that controls operations read on ¶ 0039, (computer system and the exemplary respective inventive device allow to centralize the operation of a vehicle's numerous services/capabilities, such as advanced vehicle-to-vehicle (V2V) communication for increased safety);
b.	an infotainment system read on ¶ 0039, (vehicle-to-infrastructure (V2I) communication for telemetry, communication with road and municipal infrastructure (e.g. traffic lights), communication with the local and national power gird for charging electric vehicles, infotainment with internet access and electronic wallet capabilities, and others);
c.	a vehicle-integrated computer (VIC) in operable communication with the EV main computer and the infotainment system, wherein the VIC comprises: a processor; a memory in operable communication with the processor; and a computer-readable medium in operable communication with the processor, wherein the VIC is configured to have internet connectivity read on ¶ 0059, (the exemplary inventive computer system with the exemplary inventive SOA ECU can be configured to utilize any suitable communication protocol to communicate with other ECUs (e.g., LIN, FlexRay, MOST, etc.). In some embodiments, the exemplary inventive SOA ECU can be configured such that the microkernel secures access to hardware resources (e.g. communication interfaces, cryptographic co-processor, etc.) so that every partition has access only to its allowed set resources, which are pre-determined in the main configuration of the exemplary inventive SOA ECU. In this embodiment, OTA updates can be communicated (from the automotive OEM remote update server) via an external wireless communication interface (e.g., 3G cellular) which would be connected to the infotainment ECU (or the infotainment head unit ECU, in case there are several), part of the infotainment network).

As to claim 2, Teshler further discloses:
a.	wherein the internet connectivity is provided via one or more of an internet modem, WiFi connectivity, and tethering to an external mobile device read on ¶ 0035, (specially programmed computing systems with associated devices configured to operate in the distributed network environment, communicating over a suitable data communication network (e.g., the Internet, etc.) and utilizing at least one suitable data communication protocol (e.g., IPX/SPX, X.25, AX.25, AppleTalk.TM., TCP/IP (e.g., HTTP), etc.). 
As to claim 7, Teshler further discloses:
a.	at least one controller area network (CAN) bus via which the VIC communicates with the EV main computer and the infotainment system read on ¶ 0044, (the exemplary inventive computer system and the exemplary respective inventive centralized device (the exemplary centralized ECU) can be implemented in a form of an extensible, safe and secure SOA server which is capable of providing any services for all other ECUs in the vehicle interconnected through any of vehicle networks (e.g. CAN, Ethernet, LIN, MOST, FlexRay and others)). 
As to claim 9, Teshler further discloses:
a.	wherein the VIC is configured to communicate with a remote central server,
wherein the VIC is configured to communicate with, and receive data from, a mobile application on a user mobile device read on ¶ 0059, (the exemplary inventive SOA ECU can be configured such that the microkernel secures access to hardware resources (e.g. communication interfaces, cryptographic co-processor, etc.) so that every partition has access only to its allowed set resources, which are pre-determined in the main configuration of the exemplary inventive SOA ECU. In this embodiment, OTA updates can be communicated (from the automotive OEM remote update server) via an external wireless communication interface (e.g., 3G cellular) which 
b.	wherein the mobile application allows a user to enter user preferences for the EV,
wherein the data received by the VIC from the mobile application includes the user preferences, and wherein the user preferences are stored in at least one of the remote central server and the memory of the VIC read on ¶ 0018 & ¶ 0046, (at least one of the at least one real-time first approved change, the at least one real-time second approved change, and the at least one real-time third approved change is based at least in part on one of: i) at least one vehicle-specific characteristic of the vehicle, ii) at least one user-specific characteristic of the user, iii) at least one user request, iv) at least one service provider request, and v) at least one manufacturer request.  Such capabilities can be remotely sent via an OTA update (for example, via an Internet cloud-based push or pull service); and/or activated, according to a demand; and/or be provided either indefinitely or for a set period of time. In some embodiments, the delivery of such capabilities can be remotely managed by an Internet cloud-based management solution. In some embodiments, the exemplary inventive SOA ECU can collect vehicle and/or user (e.g., driver, passenger) related data, securely store, process and/or transmit the collected data to a service provider. In some embodiments, the collected data may be configured to be tailored to service specific and/or user-specific need(s) and/or real world performance. In some embodiments, the collected data may be configured to be utilized by a third party to provide recommendation to the user (e.g., through an in vehicle assistant on the head unit) to, for example without limitation, modify the driving behavior of the user).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Link (US 2019/0047511).
	As to claim 3, Teshler disclose all claim limitations except explicitly disclose wherein the VIC further comprises a 5G modem in operable communication with the processor, the internet connectivity being provided by at least the 5G modem.
	However, Link in wirelessly performing vehicle teaches:
a.	wherein the VIC further comprises a 5G modem in operable communication with the processor, the internet connectivity being provided by at least the 5G modem read on ¶ 0027, (The TCU may be configured for acquiring diagnostic information from a vehicle communication bus from an ECM (if the ECM is coupled to the communication bus but is not part of control unit 4) and providing the diagnostic information wirelessly over a long-range wireless communication network (such as a cellular wireless mobile network, including 2G, 3G, 4G, 5G, CDMA, GSM, LTE, and the like), to a remote telematics services provider's server).

As to claim 12, Link further teaches:
a.	a front storage area forward of a dashboard area of the EV, wherein the VIC is disposed in one of the following locations: within a rear right quarter panel of the EV; within a rear left quarter panel of the EV; in a dashboard of the EV, adjacent to a glove compartment area of the EV; or in a compartment adjacent to the front storage area, at least a portion of the compartment being disposed between the front storage area and the dashboard area read on Fig. 19.  Note: Teshler in view of Link discloses the claimed invention except for explicitly disclose the exact location of the VIC.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the VIC in any of the location listed by applicant, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

10.	Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Mauder (US 2018/0069544).
	As to claim 4, Teshler disclose all claim limitations except explicitly disclose wherein the VIC is configured to operate without failing within an ambient temperature range of from -25 °C to 80 °C.
	However, Mauder in switch devices teaches:
a.	wherein the VIC is configured to operate without failing within an ambient temperature range of from -25 °C to 80 °C read on ¶ 0003, (electric vehicles or traction control application have to operate over a wide temperature range, for example from about -55O C. or -40O C. up to 125O C. or even 175O C).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the switch Device of Mauder into Teshler in order to provide  a control terminal resistance of a transistor device is set depending on operating conditions within a specified range of operating conditions.
As to claim 14, the claim is corresponding to claim 1 & 4.  Therefore, the claim is rejected for the same rationales set forth for claim 1 & 4.  
 
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Katginari (US 2017/0082648).
As to claim 5, Teshler further discloses:
a.	wherein the computer-readable medium has a hypervisor stored thereon, and wherein the hypervisor runs and manages a plurality of operating systems (OSs), read on ¶ 0052, (in accordance with one exemplary embodiment shown in FIG. 2, each partition can run its own instance of the SOA server with its specific subset of services which are available for the specific network. On top of the separation kernel there can be a hypervisor, thus each partition can contain an independent OS. Otherwise, in some embodiments, the exemplary inventive SOA ECU server can be configured for all services to run native (or "bare metal") on the separation kernel, or on any other mechanism which the hardware processor provides (e.g. separation through Memory Protection Unit (MPU) or through a security monitor like ARM TrustZone)).  
	However, Katginari in reducing the effect of ambient temperature on sensor performance teaches:
a.	wherein the plurality of OSs comprises a first OS dedicated to gaming, music, and virtual reality (VR) / augmented reality (AR) read on ¶ 0057 & ¶ 0059, (a portable device may be a mobile phone (e.g., cellular phone, a phone running on a local network, or any other telephone handset), tablet, personal digital assistant (PDA), video game player, video game controller, navigation device, wearable device (e.g., glasses, watch, belt clip), fitness tracker, virtual or augmented reality equipment, mobile internet device (MID), personal navigation device (PND), digital still camera, digital video camera, binoculars, telephoto lens, portable music, video or media player, remote control, or other handheld device, or a combination of one or more of these devices. However, the techniques of this disclosure may also be applied to other types of devices that are not handheld, including autonomous or piloted vehicles whether land-based, aerial, or underwater vehicles, or equipment that may be used with such vehicles. As an illustration only and without limitation, the vehicle may be a drone, also known as an unmanned aerial vehicle (UAV)).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the systems and methods for terminally controlling sensors of Katginari into Kelly in order to assess other aspects of the environment surrounding a device, such as sound, humidity, pressure, light, the presence of chemicals and many others.

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Kim (US 2019/0184972).
	As to claim 6, Teshler disclose all claim limitations except explicitly disclose vehicle sensor in operable communication with the VIC, wherein the VIC is configured to exchange data with the at least one vehicle sensor, wherein the at least one vehicle sensor comprises at least one of a gyroscope, an accelerometer, a compass, a temperature sensor, and a light sensor.
	However, Kim in starting engine of mild hybrid electric vehicle teaches:
a.	at least one vehicle sensor in operable communication with the VIC, wherein the VIC is configured to exchange data with the at least one vehicle sensor, and wherein the at least one vehicle sensor comprises at least one of a gyroscope, an accelerometer, a compass, a temperature sensor, and a light sensor read on ¶ 0018, (starting engine of mild hybrid electric vehicle according to an exemplary embodiment of the present invention may include: comparing an ambient temperature with a predetermined temperature; comparing a state of charge (SOC) value of a low voltage battery detected by an SOC detector with a predetermined SOC when the ambient temperature is less than the predetermined temperature; and operating, by a controller, a starter which is able to start an engine, to start the engine when the SOC value of the low voltage battery is less than the predetermined SOC).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the apparatus and method for starting engine of mild hybrid electric vehicle of Kim into Teshler in order to improve startability of the engine when ambient temperature is low.

13.	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Chan (US 2017/0255581).
	As to claim 10, Teshler disclose all claim limitations except explicitly disclose wherein the VIC is configured to allow for automatic detection of the stored user preferences of a particular user based on detection of a key fob, which is linked to the particular user, being in a predetermined proximity to the EV.
	However, Chan in mobile hardware fob with a device ecosystem teaches:
a.	wherein the VIC is configured to allow for automatic detection of the stored user preferences of a particular user based on detection of a key fob, which is linked to the particular user, being in a predetermined proximity to the EV read on ¶ 0081, (the vehicle, and specifically a computing device of the vehicle, being a modular extension device 110, pairs with the hardware fob 140, and the hardware fob 140 provides the vehicle with the user's identity and various settings and preferences for the user (e.g., music settings, seat settings, last destination location for navigation system, etc.), and the vehicle may customize the vehicle based on those settings (e.g., adjust seat position to the seat settings, adjust in-car entertainment system to music settings, etc.)).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the mobile hardware fob with a device ecosystem for modular I/O extension devices of Chan into Kelly in order to provide functionality and the user data for the user of the hardware fob by electronically store and recall preferences and use these preferences in various areas of the individual's lifestyle for easy access to onboard devices and services to more efficiently utilize user preferences.  By employing the portable data storage key fob, the potential to enhance daily transitions among multiple environments becomes 
As to claim 18, the claim is corresponding to claims 9 & 10.  Therefore, the claim is rejected for the same rationales set forth for claims 9 & 10.  

14.	Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Falash (US 2015/0050623).
As to claim 8, Teshler disclose all claim limitations except explicitly disclose wherein the VIC is configured to perform data processing and provide visual and audio output in real time.
	However, Falash in computerized training systems teaches:
a.	wherein the VIC is configured to perform data processing and provide visual and audio output in real time read on ¶ 0056, (Those other actions include interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the adaptive training system, method and apparatus of Falash into Teshler in order to provide an interaction with the user using an image resolution that is of substantially higher resolution to identify detail image.
As to claim 11, Teshler disclose all claim limitations except explicitly disclose wherein the VIC is configured to accept high definition video input from a gaming system and generate a video output to a central interactive display in operable communication with the VIC and disposed within the EV, and wherein the VIC is configured to be capable of rescaling the high definition video input to the proper resolution for the central interactive display.
	However, Falash further teaches:
a.	wherein the VIC is configured to accept high definition video input from a gaming system and generate a video output to a central interactive display in operable communication with the VIC and disposed within the EV, and wherein the VIC is configured to be capable of rescaling the high definition video input to the proper resolution for the central interactive display read on ¶ 0048, (referring to FIG. 5, the immersive station 3 in the preferred embodiment comprises a seat 4 for a user and displays, including a larger 3D HDTV resolution display 6 and two or more touch sensitive I/O screens 8 supported for adjusting movement. The touch screens can be used to display a cockpit of any vehicle or the specific device the training is for, so the station 3 can be used for a variety of possible training courses for a variety of different vehicles or aircraft. The immersive station 3 also has an eye tracker that detects the direction that the trainee is looking in and generates a data signal carrying that information. All the displays 6 and 8 are connected with and controlled by a local computer system that supports the immersive station 3 as a platform.  The base of the station 3 is a frame supported on casters, which allow for easy movement of the station 3 as desired).

15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Mauder and further in view of Link.
As to claim 15, Teshler in view of Mauder disclose all claim limitations except explicitly disclose wherein the VIC further comprises a 5G modem in operable communication with the processor, the internet connectivity being provided by at least the 5G modem.
	However, Link further teaches:
a.	a 5G modem in operable communication with the processor, the internet connectivity being provided by at least the 5G modem read on ¶ 0027, (The TCU may be configured for acquiring diagnostic information from a vehicle communication bus from an ECM (if the ECM is coupled to the communication bus but is not part of control unit 4) and providing the diagnostic information wirelessly over a long-range wireless communication network (such as a cellular wireless mobile network, including 2G, 3G, 4G, 5G, CDMA, GSM, LTE, and the like), to a remote telematics services provider's server).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the method and system for using a wireless mobile device as a smart key of Link into Teshler in view of Mauder in order to provide a diagnostic information wirelessly over a long-range wireless communication network.

16.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Mauder and further in view of Katginari.
As to claim 16, Teshler in view of Mauder disclose all claim limitations except explicitly disclose the computer-readable medium has a hypervisor stored thereon, wherein the hypervisor runs and manages a plurality of operating systems (OSs), and wherein the plurality of OSs comprises a first OS dedicated to at least one of gaming, music, and virtual reality (VR) / augmented reality (AR).
	However, Kim in starting engine of mild hybrid electric vehicle teaches:
a.	wherein the computer-readable medium has a hypervisor stored thereon, wherein the hypervisor runs and manages a plurality of operating systems (OSs), and wherein the plurality of OSs comprises a first OS dedicated to at least one of gaming, music, and virtual reality (VR) / augmented reality (AR) read on ¶ 0018, (starting engine of mild hybrid electric vehicle according to an exemplary embodiment of the present invention may include: comparing an ambient temperature with a predetermined temperature; comparing a state of charge (SOC) value of a low voltage battery detected by an SOC detector with a predetermined SOC when the ambient temperature is less than the predetermined temperature; and operating, by a controller, a starter which is able to start an engine, to start the engine when the SOC value of the low voltage battery is less than the predetermined SOC).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the apparatus and method for starting engine of mild hybrid electric vehicle of Kim into Teshler in view of Mauder in order to improve startability of the engine when ambient temperature is low.

17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Mauder and further in view of Kim.
As to claim 17, Teshler in view of Mauder disclose all claim limitations except explicitly disclose at least one controller area network (CAN) bus via which the VIC communicates with a vehicle main computer, a vehicle infotainment system, and at least one vehicle sensor, wherein the at least one vehicle sensor comprises at least one of a gyroscope, an accelerometer, a compass, a temperature sensor, and a light sensor.

a.	at least one controller area network (CAN) bus via which the VIC communicates with a vehicle main computer, a vehicle infotainment system, and at least one vehicle sensor, wherein the at least one vehicle sensor comprises at least one of a gyroscope, an accelerometer, a compass, a temperature sensor, and a light sensor read on ¶ 0018, (starting engine of mild hybrid electric vehicle according to an exemplary embodiment of the present invention may include: comparing an ambient temperature with a predetermined temperature; comparing a state of charge (SOC) value of a low voltage battery detected by an SOC detector with a predetermined SOC when the ambient temperature is less than the predetermined temperature; and operating, by a controller, a starter which is able to start an engine, to start the engine when the SOC value of the low voltage battery is less than the predetermined SOC).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the apparatus and method for starting engine of mild hybrid electric vehicle of Kim into Teshler in view of Mauder in order to improve startability of the engine when ambient temperature is low.

18.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teshler in view of Mauder and further in view of Falash.
As to claim 19, Teshler in view of Mauder disclose all claim limitations except explicitly disclose wherein the VIC is configured to accept high definition video input from a gaming system and generate a video output to a display in operable communication with the VIC, wherein the VIC is configured to be capable of rescaling the high definition video input to 
However, Falash further teaches:
a.	wherein the VIC is configured to accept high definition video input from a gaming system and generate a video output to a central interactive display in operable communication with the VIC and disposed within the EV, and wherein the VIC is configured to be capable of rescaling the high definition video input to the proper resolution for the central interactive display read on ¶ 0048, (referring to FIG. 5, the immersive station 3 in the preferred embodiment comprises a seat 4 for a user and displays, including a larger 3D HDTV resolution display 6 and two or more touch sensitive I/O screens 8 supported for adjusting movement. The touch screens can be used to display a cockpit of any vehicle or the specific device the training is for, so the station 3 can be used for a variety of possible training courses for a variety of different vehicles or aircraft. The immersive station 3 also has an eye tracker that detects the direction that the trainee is looking in and generates a data signal carrying that information. All the displays 6 and 8 are connected with and controlled by a local computer system that supports the immersive station 3 as a platform.  The base of the station 3 is a frame supported on casters, which allow for easy movement of the station 3 as desired).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the adaptive training system, method and apparatus of Falash into Teshler in view of Mauder in order to provide an interaction with the user using an image resolution that is of substantially higher resolution to identify detail image.


Allowable Subject Matter
19.	Claims 13 & 20 are allowed.

Citation of pertinent Prior Arts
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
21.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689